                      Case 1:19-cr-03746-JB Document 21 Filed 08/29/19 Page 1 of 1

                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable Steven C. Yarbrough
                                                       Motion Hearing
Case Number:                19-MJ-30                              UNITED STATES vs. JOE

Hearing Date:               8/29/2019                             Time In and Out:          10:13 am – 10:16 am

Courtroom Deputy:           K. Dapson                             Courtroom:                Rio Grande

Defendant:                  Zachariah Stanley Joe                 Defendant’s Counsel:      Melissa Morris

AUSA:                       Niki Tapia-Brito                      Pretrial/Probation:           S. Day
Interpreter:                                                      Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant wants Court appointed counsel
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☐     Defendant will remain in custody
☐     Conditions
Other
☐     Matter referred to District Judge for Final Revocation Hearing
☒     Court-questions; FPD-responds; Court – grants mtn
